TO BE PUBLISHED


                ~upmut dtnurl nf !i~tMNJ ~ ~
                               201 7 -SC-000556-KB


KENTUCKY BAR ASSOCIATION                                                 MOVANT




V.                            IN SUPREME COURT



ALAN RICHARD STEWART                                               RESPONDENT



                             OPINION AND ORDER



         Alan Richard Stewart was admitted to practice law in the Commonwealth

of Kentucky on May 21, 1993. His bar roster address is46 Brentwood Lane,

Appleton, WI 54915, and his KBA Member Number is 84734. On July 26, ·

201 7, the Supreme Court of Minnesota indefinitely suspended_ Stewart from the

practice of law, with no right to petition for reinstatement for a minimum of five

years.    On October 12, 2017, the Kentucky Bar Association (KBA) filed a

petition asking this Court to order Stewart to show cause why we should not

impose reciprocal discipline and, in the event we found cause lacking, to

impose that discipline pursuant to Supreme    Cm~rt   Rule (SCR) 3.435. On

October 17, 2017, we issued a show cause order that Stewart should, within

twenty days of the date of the order, show cause as to why he should not be

suspended from the practice of law for five years, as consistent with the order
of the Supreme Court of Minn~sota. Stewart has failed to file any response.

This matter is now ready for decision by the Court.

                                  I. BACKGROUND.

A.     Procedural History and Charges.

       In February of 2015, Stewart was suspended from the state bars of

Wisconsin, Minnesota, and Kentucky on charges unrelated to this petition. On

December 16, 2015, the U.S. Patent and Trademark Office (USPTO) entered a

default judgment against Stewart, excluding him from practice, based on facts

which we will discuss. USPTO ·notified the Director of the Office of Lawyers

Professional Responsibility (Director) in Minnesota of the judgment. The

Director then petitioned the Supreme Court of Minnesota for reciprocal

discipline. Stewart did not respond to the notice or petition and the Supreme

Court of Minnesota deemed the allegations as admitted. ~!though the Director

requested that Stewart be. disbarred, the Supreme Court of Minnesota ordered

that Stewart be indefinitely
                   J
                             suspended
                              .
                                       from
                                          .
                                            the practice of law with no right to

petitio"n for reinstatement for five years ..

      The facts, as determined by the Supreme Court of Minnesota and

USPTO, are as follows:
                                                                         . )   '

             Stewart neglected the patent application of his client, F.W.;
             failed to communicate with her; and misappropriated $8,000
             in unearned fee~. Stewart told F.W. that he would file her
             patent application within 2 or 3 weeks of receiving her
             paperwork. F. W. provided Stewart· her hates and drawings
             and then checked on the status of her application 3 weeks
             later. Stewart told F.W. that he had not yet worked on her
             application, attributing the delay to family medical issues ,'
             and injuries h_e had suffered from a bicycle accident. He
             never completed the patent application and stopped                    \
                                           2
             responding to F.W.'s communications. Nonetheless, Stewart
             cashed F.W.'s two advance-fee checks totaling $8,000 and
             failed to return these unearned fees even after F. W.
             terminated the representation and demanded a refund.
             Stewart cashed F.W.'s second check on the same day that
             F.W. terminated the representation.                   ·

            Stewart has been ineligible to handle USPTO matters since
            February 2015, when he was no longer an active member of
            any state bar. But between March 2015 and June 2015,
            Stewart filed multiple trademark matters on behalf of clients
            as 'attorney of record' and as a purported member of the
            Wisconsin bar.

            Between November 2014-and July 2015, the USPTO sent
            Stewart multiple requests for information via certified mail.
            Stewart persorially signed for several of them, but never .
            responded. Further, Stewart failed to respond to t:P.e
            USPTO's formal complaint, notice· of hearing and order, and
            default-judgment notice, all of which were signed for at
            Stewart's address.
            [Based on these findings, o]n December 16, 2015, the
            USPTO entered a default judgment excluding Ste.wart from
            practice, concluding that Stewart intentionally violated
            multiple federal regula~ions governing practice before the
            USPTO; caused harm to F.W.; and failed to acknowledge,
            defend, or rectify. his misconduct.·

                                 II. ANALYSIS.

      When the Court is presented with an attorney facing disciplinary action

in -another jurisdiction, this Court must only decide whether identical

reciprocal discipline or a lesser sanction is warranted here in the

Commonwealth. This Court shall "impose the identical discipline unless

Respondent proves by substantial evidence: (a) a lack of jurisdiction or fraud in

the out-of-state disciplinary proceeding, or (b) that misconduct established

warrants substantially different discipline in this state." SCR 3.435(4).

Without such "substantial evidence," "a final adjudication in another

                                        3
jurisdiction that an attorney has been guilty of misconduct shall establish

conclusively the misconduct for purposes of a disciplinary proceeding in this

State." .SCR 3.435(4)(c) (emphasis added).

      In the case before us, Stewart has· failed to provide any response or

evidence contradicting the jurisdiction in the corollary proceedings or any

misconduct mitigating what our Court should impose upon him. As such, we

shall follow the rules of this Court and impose identical discipline.

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

1.    Respondent,.Alari Richard Stewart, is subject to reciprocal discipline for

      the misconduct found by the Minnesota Supreme Court. Respondent's

      misconduct is established conclusively for purposes of disciplinary
                  I




      proceedings in this State.

2.    Respondent is suspended from the practice of law in Kentucky for a

      period of five years. The period of suspension shall commence on the

      date of entry of this Opinion and Order.

3.    Respondent must apply for reinsta,tement by order of this Court after his

      period of suspension, according to the terms and requirements of SCR

      3.510.

4.    In accordance with SCR 3.450,    R~spondent   is directed to pay all costs

      associated with these disciplinary proceedings against him, if there are

      any,, for which execution may issue from this Court upon finality of this

      Opinion and Order.



                                        4

                                            \
s:   Should Respondent currently have any clients, pursuant to SCR 3.390,

     he shall, within ten days from the entry of this Opinion and Orde:r, notify

     all clients in writing of his inability to represent them, and notify all

     courts in which he has matters pending of his suspension from the
                                                       '--


     practice of law, and furnish copies of said letters of notice to the Office of

     Bar Counsel. To the extent possible, Stewart shall immediately cancel

     and cease any advertising activities in which he is engaged.
                       '                                       .

     All sitting. All concur.

     ENTERED: December 14, 2017.




                                        5